FINAL ACTION
Response to Amendments
1.	The cancellation of Claims 1-9, the amendments of Claims 10 & 12-16, and the addition of Claims 19-28, filed on May 07, 2021, are acknowledged..
Claim Rejections – 35 U.S.C. §103
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
2.	The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
103(a) Conditions for patentability. Non-Obvious Subject Matter:
           A patent for a claimed invention may not be obtained, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 10-13 and 15-18 are rejected under 35 U.S.C. §103(a) as being unpatentable over Danno et al (U.S. Patent No. 8,981,538) in view of Choi et al (U.S. Patent No. 9,831,486) 
In re claim 10, Danno discloses a semiconductor device comprising:
- a first electrode 1 [Figs. 12-15], and the second electrode 6(6a) being apart from first electrode 7(7a) [Figs. 5-6]; 
- a first semiconductor element electrically 7(7b) inherently connected to first electrode 7(7a) [Fig 3];
- a second semiconductor element electrically 6(6b) inherently connected to the second electrode 6(6a);
- a terminal plate (i.e., device 1 in Fig. 2) having a first plate 3(VL1) provided on and connected to the first electrode 7(7a) [Fig. 6],
- a second plate 3(VL2) in Figs. 2-3 & 30) provided on and connected to the second electrode 6(6a) [Fig. 5], and
- a third plate 2h1 in Fig. 30) provided above and connected to the first plate 3(VL1) and the second plate 3(VL2), and the third plate 2h1 having a second hole 2th [Figs. 2-3]; 
- a container (i.e. board 22 in Fig. 5) provided on the board, surrounding the first and the second electrodes 20, the first and the second inherently, and having an accommodating portion disposed under the second hole 2th [col. 8, ln.40]; and
- a bush 23, Fig. 5) provided in the accommodating portion, having a columnar shape, and including a first hole (i.e., hole surrounding bolt 23) provided in a direction parallel to a height direction, a thread (not shown) provided on a side surface of the first hole, an upper surface 24 provided around the first hole, and a projection (i.e., part within member 22) provided between the upper surface 24 and the first hole [col. 8].
	Moreover, such fastening member is known in the semiconductor fastening art as evidenced by Choi disclosing: a container 213 has a fastening member 320a provided in the accommodating portion, having a columnar shape, and including a first hole 215 provided in a direction parallel to a height direction, a thread provided on a side surface of the first hole, an upper surface 212 provided around the first hole 215, and a projection 320a provided between the upper surface 212 and the first hole [Fig. 5B]

    PNG
    media_image1.png
    144
    161
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    261
    281
    media_image2.png
    Greyscale
 	
    PNG
    media_image3.png
    543
    397
    media_image3.png
    Greyscale
	
    PNG
    media_image4.png
    162
    220
    media_image4.png
    Greyscale

Application(Figs.1C, 1A) vs. Danno (US Pat 8,981,538)Fig.5 &Choi (US Pat 9,831,486)Fig.5B 
In re claim 11, Danno in view of Choi discloses the first hole 215 being a blind hole [Fig. 5B].
In re claim 12, Danno in view of Choi discloses the first hole 215 penetrates the bush 320a in the direction parallel to the height direction [Fig. 5B].
In re claim 13, none of the cited arts discloses a knurl provided on a side surface of the bush 
In re claim 15, Danno in view of Choi discloses the first hole 215  provided on a bottom surface of the bush 320a [Fig. 5B].
In re claim 16, Danno in view of Choi discloses the bush 320a being cylindrical.
In re claim 17, Danno in view of Choi discloses a side-surface recess on the side surface [Fig. 5B].
In re claim 18, Danno in view of Choi discloses a side-surface protrusion on the side surface [Figs. 4-5].
Allowable Subject Matter
4.	Claims 22-28 are allowed, and  Claims 14 and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
None of the cited arts teaches or suggests “the projection having a plurality of tile-shaped members, each of the tile-shaped members has a protrusion, and the protrusions are provided to be inclined leftward with respect to a line extending perpendicularly and radially from a central axis of the bush , and the plurality of protrusions being surrounded by the upper surface.”
Response to Arguments
5.	Applicants’ arguments dated May 7, 2021 have been fully considered but they are unpersuasive.  Applicants argued that “Danno does not teach or suggest at least a plurality of mounting substrates that are separated from each other. Further, it is unclear which feature in Danno is to be considered the claimed board. Danno therefore does not teach or suggest at least features [1] and [4] of claim 10, as identified in the foregoing… Choi also does not teach or suggest at least features [1] and [4].”  The Examiner notes that Danno teaches or suggests at least each of leads 3(NC), 3(VL1), 3CL), 3(GL) has its own electrode interlaid within the board 1 [Figs. 5-6], wherein there are at least a first electrode and a second electrode provided on board 1, and the second electrode 6(6a) is apart from first electrode 7(7a) [Figs. 12-15].  Danno does therefore obviate the pending claims 10-13 and 15-18. 

6.	Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire three months from the mailing date of this action.  In the event a first reply is filed within two months of the mailing date of this final action and the advisory action is not mailed until after the end of the three-month shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than six months from the date of this final action.
Contact Information
7.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful. Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.	Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
June 28, 2021											    /Calvin Lee/
    PNG
    media_image5.png
    7
    666
    media_image5.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815